EXHIBIT 21 Subsidiaries of the Registrant Listing the Jurisdiction of Organization SUBSIDIARY JURISDICTION Cavico Vietnam Company Limited Vietnam Cavico Bridge and Underground Construction JSC Vietnam Energy Construction JSC Vietnam Cavico Hydropower Construction JSC Vietnam Cavico Infrastructure Construction JSC Vietnam Cavico Transport JSC Vietnam Cavico Construction Trading JSC Vietnam Cavico Power and Resource JSC Vietnam Cavico Tower Vietnam Cavico Industry & Tech Service Vietnam Cavico Manpower Vietnam Cavico Stone & Mineral Vietnam Cavico PHI Cement Vietnam Luong Son International Tourist Vietnam Cavico Land Vietnam Omitted from the table are those subsidiaries which are not significant subsidiaries (as defined in rule 1-02(w) of RegulationS-X of the Securities Exchange Act of 1934, as amended) and in the aggregate would not constitute a significant subsidiary.
